Exhibit 10.75

Quantum Corporation

224 Airport Parkway

Suite 300

San Jose, CA 95110-1382

USA

+1 [408] 944-4000

www.quantum.com

Lewis Moorehead

11615 N. 99th St.

Scottsdale, AZ 85260

October 3, 2018

Dear Lewis,

I am pleased to confirm our offer to you to join Quantum in the position of
Chief Accounting Officer reporting to Mike Dodson, Chief Financial Officer. Your
start date will be October 22, 2018 and your office location will be Bellevue,
WA.

You will receive an annual salary of $300,000.00 divided equally by 26 pay
periods, at $11,538.46 per pay period. In addition, you will be eligible to
participate in Quantum’s Incentive Plan (QIP) which is the annual bonus program.
Your target payout in that plan will be 50% of your annual salary, although the
actual amount will be determined as described in the plan, based on Quantum’s
Corporate and/or business specific results, as well as your own performance. The
bonus targets and terms of the Quantum Incentive Plan are subject to annual
re-evaluation. Quantum will also cover all usual and customary expenses per our
Travel policy and incurred because of the commute to the Bellevue office or any
other work-related travel.

The Company has recommended to the Leadership and Compensation Committee of the
Board of Directors that a total of 50,000 Restricted Stock Units (RSUs) and
50,000 Performance Stock Units (PSUs). The RSU Grants and PSU Grant will be made
effective as of the first business day on which the Company becomes current with
respect to its filings under the Securities Exchange Act of 1934, as amended
(the “Grant Date”). If the Company experiences a “Change in Control” (as defined
in the Company’s 2012 Long-Term Incentive Plan (the “Plan”)) before the Grant
Date, and you remain a Service Provider (as defined in the Plan) up to the
Change of Control, the Company will provide for economic equivalent payments or
benefits to you as if the RSU Grants and PSU Grant had been made immediately
prior to the Change of Control (provided that, in this case, the RSU Grants and
PSU Grant will not actually be made and the economic equivalent payments or
benefits will be in lieu of the RSU Grants and PSU Grant).

The PSUs will be eligible to vest based on performance metrics based on the
achievement of specified levels of the average closing prices of a Share on the
New York Stock Exchange (symbol: QTM) as quoted in the Wall Street Journal
during any sixty (60) day trading period (the “60-Day Average Price”) occurring
during the time frames specified below, subject to the LCC’s certification of
the performance criteria which must occur within 10 calendar days of satisfying
the applicable price targets, subject to your continued service with the Company
through the later of the achievement date and the vest date as follows:

 

  •  

16,666 Shares will be earned, if, at any time between June 1, 2018 and May 31,
2022, the 60-Day Average Price is at least $4.00 and will vest upon the later of
the LCC certification and May 31, 2019.

 

LOGO [g756514dsp057.jpg]



--------------------------------------------------------------------------------

  •  

An additional 16,666 Shares will be earned, if, at any time between June 1, 2018
and May 31, 2022, the 60-Day Average Price is at least $5.00 and will vest upon
the later of the LCC certification and May 31, 2020.

 

  •  

An additional 16,667 Shares will be earned, if, at any time between June 1, 2018
and May 31, 2022, the 60-Day Average Price is at least $6.00 and will vest upon
the later of the LCC certification and May 31, 2021.

Subject to the approval of the Board or Leadership and Compensation Committee of
the Board (the “LCC”), as applicable, and the Company’s standard practice in
place at the time, you will be eligible for another annual equity grant in
connection with the Company’s fiscal year beginning April 1, 2019.    

Quantum’s flexible benefit program provides a full range of benefits for you and
your qualified dependents. Additionally, you will be eligible to participate in
Quantum’s Deferred Compensation Program. A benefit overview packet will be
mailed immediately upon your acceptance and you will receive a detailed review
of our benefits program during your orientation. Information relating to the
Deferred Compensation program will be sent to you within 30 days of your hire
date. Your orientation will be scheduled with a representative of HR and will
occur shortly after your hire date.

During your employment with Quantum you will have access to confidential and
proprietary information, which Quantum vigorously protects. Therefore, this
offer is conditioned on your execution and delivery to Quantum of its
Proprietary Information and Inventions Agreement. You will receive these
documents as part of a separate mailing that will also include your orientation
packet. You are requested to bring the required documents with you on your first
day.

During your employment with Quantum, you will also devote your full business
efforts and time to Quantum. For the duration of your employment with Quantum,
you agree not to actively engage in any other employment, occupation, or
consulting or other business activity for any direct or indirect remuneration
(including membership on a board of directors) without the prior approval of the
Chief Executive Officer; provided, however, that you may, without the approval
of the Chief Executive Officer, serve in any capacity with any civic,
educational, or charitable organization provided that such services do not
interfere with your obligations to Quantum. Notwithstanding the foregoing, in no
event, during the term of your employment with Quantum, will you engage in any
other employment, occupation, consulting or other business activity directly
related to the business in which Quantum is now involved or becomes involved
during the term of your employment, or engage in any other activities that
conflict with your obligations to Quantum.

In accepting this offer, you are representing to Quantum that (a) you are not a
party to any employment agreement or other contract or arrangement which
prohibits your full-time employment with Quantum, (b) you do not know of any
conflict which would restrict your employment with Quantum and (c) you have not
and will not bring with you to your employment with Quantum any documents,
records or other confidential information belonging to former employers. We ask
that, if you have not already done so, you disclose to Quantum any and all
agreements relating to your prior employment that may affect your eligibility to
be employed by Quantum or limit the manner in which you may be employed.

To comply with government mandated confirmation of employment eligibility,
please complete the “Lists of Acceptable Documents” as approved by the United
States Department of Justice for establishing identity and employment
eligibility - the “I-9” process - which will be mailed to you with your benefits
information. Please bring these documents to your orientation. Also, please
review and sign the “Agreement Covering the Protection of Company Private and
Proprietary Information.” That document can also be returned during your
orientation.

 

LOGO [g756514dsp057.jpg]



--------------------------------------------------------------------------------

To confirm your acceptance of our offer, please sign one copy of this letter,
and return a pdf copy of the document to Terri Longbella, VP, WW Human
Resources. This offer is contingent upon successful completion of security
background verification.

This offer supersedes any and all other written or verbal offers. Employment at
Quantum is at will – either you or Quantum has the right to terminate your
employment at any time for any reason, with or without cause. You understand and
agree that neither your job performance nor promotions, commendations, bonuses
or the like from Quantum give rise to or in any way serve as the basis for
modification, amendment, or extension, by implication or otherwise, of your
at-will employment with Quantum.

Lewis, I am very excited to have you join our leadership team and look forward
to our partnership in driving future Quantum success.    

Sincerely,

Terri Longbella

Terri Longbella

VP, WW Human Resources

ACCEPTANCE

I accept this offer of employment and acknowledge that my employment with
Quantum will be on an at-will basis.

 

/s/ Lewis Moorehead

 

            

  

10/7/2018

     

Lewis Moorehead

    

Date

     

 

LOGO [g756514dsp057.jpg]